IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 89 MM 2021
                                              :
                   Respondent                 :
                                              :
                                              :
             v.                               :
                                              :
                                              :
PRESTON DAQUEN BONNETT,                       :
                                              :
                   Petitioner                 :


                                    ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the “Notice of Application in Petition for an

Emergency Writ of Habeas Corpus” is DENIED.